People v Henderson (2014 NY Slip Op 06676)
People v Henderson
2014 NY Slip Op 06676
Decided on October 2, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 2, 2014Tom, J.P., Friedman, Acosta, DeGrasse, Gische, JJ.


13076 2542/02

[*1] The People of the State of New York, Respondent,
vJames Henderson, Defendant-Appellant.
Richard M. Greenberg, Office of the Appellate Defender, New York (Molly Booth of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.
Judgment of resentence, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered March 2, 2012, resentencing defendant, as a second violent felony offender, to an aggregate term of 18 years, with 5 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of post release supervision was neither barred by double jeopardy nor otherwise unlawful (People v Lingle, 16 NY3d 621 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 2, 2014
CLERK